United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-2860
                                  ___________

Michael H. Nowik,                         *
                                          *
            Appellant,                    *
                                          *
      v.                                  *
                                          *
State of North Dakota; Heidi Heitkamp,    *
Attorney General; David D. Hagler,        *
Assistant Attorney General; James         *
Vukelic, Solicitor General; Greg          *
Schlosser, Gaming Investigator; North     *
Dakota Gaming Commission, Unknown         *
Director of agent Jane Doe; North         *
Dakota State Hospital; Dennis B.          *
Kottke, M.D.; Joseph Belanger, M.D.;      *   Appeal from the United States
Vickie Klein, Social Worker; University   *   District Court for the
of North Dakota, Athletic Association;    *   District of North Dakota.
Bruce Grinsteinner, Site Manager; Stark   *      [UNPUBLISHED]
County, ND; Owen Mehrer, State&s          *
Attorney; Tom Henning, Assistant          *
State&s Attorney; Maurice Hunke,          *
District Judge; Ronald Hilden, District   *
Judge; Irene Nelson, Veterans Service     *
Officer; Cecilia Straub, Veterans         *
Service Secretary; Kent Mischel,          *
Custodian; James Rice, Sheriff; City of   *
Dickinson; Duane Wolf, Police Chief;      *
Chuck Rummel, Lieutenant; Paragon         *
Bowl, Inc.; Richard Mueller; John         *
Mueller; Walter Fuchs; Curt Fuchs;        *
Les Schmidt; Frank Roll; Skip            *
Waldera; William Lengowski; Pat          *
Wanner; Wheeler Wolf Law Firm;           *
Arnold V. Fleck, Attorney; Dickinson     *
Press, Inc.,                             *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: November 14, 1997

                                Filed: November 28, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


       Michael H. Nowik appeals the district court&s1 dismissal of his sixty-seven page
pro se complaint against a multitude of defendants for failure to state a claim. After a
careful review of the record and the parties& submissions, we conclude that the district
court’s ruling was correct. The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.

                                          -2-